                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JAMES KENDALL STEWART, #218 366, )
                                 )
     Plaintiff,                  )
                                 )
     v.                          ) CIVIL ACTION NO. 2:16-cv-767-ALB
                                 )
KARLA JONES (WARDEN), et al.,    )
                                 )
     Defendants.                 )

                                           ORDER

       On July 25, 2019, the Magistrate Judge filed a Recommendation in this case to which no

timely objections have been filed. (Doc. 33). Upon an independent review and de novo review of

the record and upon consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED and ADJUDGED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case be and is hereby DISMISSED as follows:

       1. Plaintiff’s motion for preliminary injunction (Doc. 1) is DENIED.

       2. Defendants’ motions for summary judgment (Docs. 10, 26) are GRANTED.

       3. This case is DISMISSED with prejudice.

       4. Final Judgment will be entered in favor of Defendants.

       DONE this 21st day of October 2019.




                                                 /s/ Andrew L. Brasher
                                            ANDREW L. BRASHER
                                            UNITED STATES DISTRICT JUDGE
